      Case 6:20-cv-01004-SAC-TJJ Document 64 Filed 12/29/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


SENTRY INSURANCE A MUTUAL
COMPANY AS SUBROGEE OF
H&R PARTS CO., INC.,

                   Plaintiff,

      v.                                                 No. 20-1004-SAC-TJJ

TPI CORPORATION and
CHROMALOX, INC.,

                   Defendants.


                           MEMORANDUM AND ORDER

            The case comes before the court on the motion (ECF# 42) by

the defendant Chromolox, Inc. (“Chromolox”) to dismiss pursuant to Fed. R.

Civ. P. 12(b)(2) for lack of personal jurisdiction. As alleged in the first

amended complaint, H&R Parts Co., Inc. (“H&R”) manufactures sheet metal

components for the aerospace industry. In December of 2009, H&R

purchased two infrared heaters manufactured by a subsidiary of TPI

Corporation (“TPI”). H&R purchased the heaters through Grainger Industrial

Supply and installed them. On or about January 21, 2019, melted material

dropped from the infrared heater or its heating elements igniting

combustible material and causing a fire at H&R. Prior to the fire, the heating

elements in the infrared heater were replaced with heating elements

manufactured by Chromalox. Chromalox submits uncontested evidence that


                                        1
      Case 6:20-cv-01004-SAC-TJJ Document 64 Filed 12/29/20 Page 2 of 9




the markings on the heating element in question show it was manufactured

at Chromslox’s facility in Mexico and was shipped from that facility to TPI

Corporation Raw Materials, in Gray, Tennessee, on August 31, 2012.

(Affidavit of Bruce Barnes, Chromalox Vice President of Global Professional

Services, ECF# 43-2, ¶ 13).

            Chromalox denies personal jurisdiction exists in this district,

because it is a Delaware corporation with its principal place of business in

Pittsburgh, Pennsylvania, and it does not rent or own property in Kansas, did

not design, manufacture, or sell the heating element in Kansas, and did not

ship this heating element to Kansas. The plaintiff Sentry Insurance Mutual

Company (“Sentry”) concedes that Chromalox did not manufacture the

heating element in Kansas and did not initially sell or ship it to Kansas.

Nonetheless, Sentry argues that Chromalox in its ordinary course sells and

distributes a substantial amount of electric heating products into Kansas and

that this level of business activity warrants the court exercising “jurisdiction

over it for a transaction that occurred beyond Kansas borders.” ECF# 62, p.

6.

            As the party asserting personal jurisdiction to exist, Sentry bears

the burden of proving it. XMission, L.C. v. Fluent LLC, 955 F.3d 833, 839

(10th Cir. 2020). From the complaint, the court accepts the well-pleaded

facts unless “controverted by sworn statements.” Id. at 836 (internal

citations omitted). In the absence of an evidentiary hearing, the plaintiff


                                        2
     Case 6:20-cv-01004-SAC-TJJ Document 64 Filed 12/29/20 Page 3 of 9




must “make a prima facie showing that jurisdiction exists” and may

overcome dismissal with well-pled allegations or sworn statements, if true,

would sustain personal jurisdiction of the defendant. Id. at 839 (internal

quotation marks and citations omitted).

            “Personal jurisdiction is established by the laws of the forum

state and must comport with constitutional due process.” Fireman’s Fund

Ins. Co. v. Thyssen Min. Const. of Canada, Ltd., 703 F.3d 488, 492 (10th

Cir. 2012). As liberally construed by Kansas courts, the forum’s long-arm

statute extends “personal jurisdiction over nonresident defendants to the full

extent permitted by the due process clause of the Fourteenth Amendment of

the United States Constitution.” In re Hesston Corp., 254 Kan. 941, 951, 870

P.2d 17 (1994)(internal quotation marks and citation omitted).

“Consequently, this court need not conduct a statutory analysis apart from

the due process analysis.” Marcus Food Co. v. DiPanfilo, 671 F.3d 1159,

1166 (10th Cir. 2011)(internal quotation marks and citation omitted).

            “’The Supreme Court has held that, to exercise jurisdiction in

harmony with due process, defendants must have “minimum contacts” with

the forum state, such that having to defend a lawsuit there would not

“offend traditional notions of fair play and substantial justice.”’” Newsome v.

Gallacher, 722 F.3d 1257, 1264 (10th Cir. 2013) (quoting Dudnikov v. Chalk

& Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008) (quoting

in turn International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct.


                                       3
      Case 6:20-cv-01004-SAC-TJJ Document 64 Filed 12/29/20 Page 4 of 9




154, 90 L.Ed. 95 (1945))). The defendant’s minimum contacts must be such

that the defendant “’should reasonably anticipate being haled into court

there.’” XMission, 955 F.3d at 839-40 (quoting World-Wide Volkswagen

Corp. v Woodson, 444 U.S. 286, 297 (1980)). There are two types of

personal jurisdiction with the first being “general” or “all purpose” which

allows a court to “hear any claim against that defendant, even if all the

incidents underlying the claim occurred” outside the forum, and the second

being “specific” or “case linked” which allows a court to hear only claims

“deriving from, or connected with, the very controversy that establishes

jurisdiction.” Bristol-Myers Squibb Co. v. Superior Court of California, San

Francisco County,, ---U.S.---, 137 S. Ct. 1773, 1780 (2017).

            For general jurisdiction, minimum contacts exist when a

defendant corporation’s “affiliations with the State are so continuous and

systematic as to render them essentially at home in the forum State.” Old

Republic Insurance Company v. Continental Motors, Inc., 877 F.3d 895, 904

(10th Cir. 2017) (internal quotation marks and citations omitted). “Because

general jurisdiction is not related to the events giving rise to the suit, courts

impose a more stringent minimum contacts test, requiring the plaintiff to

demonstrate the defendant's continuous and systematic general business

contacts.” Id. “But ‘only a limited set of affiliations with a forum will render a

defendant amendable to’ general jurisdiction in that State.” Bristol-Myers

Squibb, 137 S. Ct. at 1780 (quoting Daimler AG v. Bauman, 571 U.S. 117,


                                        4
      Case 6:20-cv-01004-SAC-TJJ Document 64 Filed 12/29/20 Page 5 of 9




137 (2014) (“With respect to a corporation, the place of incorporation and

principal place of business are paradigm . . . bases for general jurisdiction.”)

It’s not enough that a defendant corporation has “sizable sales” in a forum

as “[s]uch exorbitant exercises of all-purpose jurisdiction would scarcely

permit out-of-state defendants ‘to structure their primary conduct with some

minimum assurance as to where that conduct will and will not render them

liable to suit.’” Daimler AG, 571 U.S. at 139 (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985)).

             The plaintiff concedes that Kansas is not the place of

Chromalox’s incorporation or principal business. But, the plaintiff argues that

Chromalox has sales to Kansas in excess of one million dollars each of the

last five years,1 has more than 100 hundred Kansas customers, advertises

itself as having a global presence and as having a Kansas representative,

and employs an application engineer who lives in Kansas and provides

technical support to Kansas customers. These are not the kind, quality and

quantity of “continuous corporate operations within a state [that are] so

substantial and of such a nature as to justify suit . . . on causes of action

arising from dealings entirely distinct from those activities.” Daimler AG, 571

U.S. at 138 (quoting International Shoe Co. v. Washington, 326 U.S. 310,

318 (1945)). Considered together, these facts utterly fail to show that




1
 Chromalox in reply notes that its Kansas sales “represent less than 1% of its total
annual sales.” ECF# 61, n. 6.
                                           5
      Case 6:20-cv-01004-SAC-TJJ Document 64 Filed 12/29/20 Page 6 of 9




Chromalox’s presence in Kansas is equivalent to “one in which the

corporation is fairly regarded as at home.” Bristol-Myers Squibb, 137 S. Ct.

at 1780. Nationwide sales, including some to the forum in question, are

insufficient for general jurisdiction. Goodyear Dunlop Tires Ops., 564 U.S.

915, 929 (2011). “As International Shoe itself teaches, a corporation's

‘continuous activity of some sorts within a state is not enough to support the

demand that the corporation be amenable to suits unrelated to that

activity.’” Daimler AG, 571 U.S. at 132 (quoting International Shoe, 326 U.S.

at 318). Sentry has only shown some continuous activity and sales in Kansas

but nothing so substantial on which to base general jurisdiction consistent

with the above controlling precedent. The plaintiff’s “stream of commerce

arguments are to no avail for general jurisdiction.” Eaves v. Pirelli Tire, LLC,

No. 13-1271-SAC, 2014 WL 1883791, at *9 (D. Kan. May 12, 2014).

             In contrast to general jurisdiction, specific exists “only for claims

related to the defendant’s contacts with the forum.” XMission, 955 F.3d at

840 (citation omitted). The rationale is that a non-resident has engaged “in

some purposive conduct directed at the forum state” for which consent to be

sued for claims arising from that very conduct is deemed to have been

given. Id. “Specific jurisdiction is proper if (1) the out-of-state defendant

purposefully directed its activities at residents of the forum State, and (2)

the plaintiff’s alleged injuries arise out of or relate to those activities.”

XMission, 955 F.3d at 840 (internal quotation marks and citations omitted).


                                         6
      Case 6:20-cv-01004-SAC-TJJ Document 64 Filed 12/29/20 Page 7 of 9




The plaintiff asserts that Chromalox put the heating element into the stream

of commerce by shipping it to Tennessee and, then based on its other

contacts to Kansas, could reasonably expect the heating element would be

purchased by consumers in Kansas. The plaintiff does little more than assert

this theory and fails to discuss any current and controlling precedent

supporting its application here.

             The plaintiff’s theory cannot prevail because of the second

requirement to personal jurisdiction which exists “to ensure that there is an

adequate link between the forum State and claims at issue, regardless of the

extent of defendant’s other activities connected to the forum.” Id. The

Supreme Court in Bristol-Myers explained this requirement as a settled

principle of specific jurisdiction:

      In order for a court to exercise specific jurisdiction over a claim, there
      must be an “affiliation between the forum and the underlying
      controversy, principally, [an] activity or an occurrence that takes place
      in the forum State.” Goodyear, 564 U.S., at 919, 131 S.Ct. 2846
      (internal quotation marks and brackets in original omitted). When
      there is no such connection, specific jurisdiction is lacking regardless of
      the extent of a defendant's unconnected activities in the State. See id.,
      at 931, n. 6, 131 S.Ct. 2846 (“[E]ven regularly occurring sales of a
      product in a State do not justify the exercise of jurisdiction over a
      claim unrelated to those sales”).


137 S. Ct. at 1781. Therefore, this connection required between the forum

and the claims in controversy are not relaxed or satisfied by the defendant

corporation’s other forum contacts that are unrelated to these claims. Id.




                                       7
      Case 6:20-cv-01004-SAC-TJJ Document 64 Filed 12/29/20 Page 8 of 9




             Under the guise of stream of commerce, the plaintiff is asserting

specific jurisdiction based on Chromalox’s solicitation and sales activities to

third parties in the State of Kansas. Indeed, the plaintiff admits that the

heating element in question was not manufactured, sold or shipped by

Chromalox in Kansas and that the transaction in question “occurred beyond

Kansas borders.” ECF# 62, p. 6. Chromalox’s sales relationships with third

parties in Kansas are not enough for specific jurisdiction. This is true

notwithstanding the plaintiff’s general allegations of a stream of commerce

theory.2 As the Supreme Court has explained, “a defendant’s relationship

with a . . . third party, standing alone, is an insufficient basis for

jurisdiction.” Bristol-Myers, 137 S. Ct. at 1781.

             The plaintiff’s own admission establishes that the heating

elements in question were not shipped or sold directly by Chromalox into

Kansas, but Tennessee. There is no allegation or evidence that the

Chromalox controlled or directed this later sale and shipment to Kansas. The

plaintiff has failed to show how Chromalox’s Kansas-related contacts were

either “in the causal chain leading to the plaintiff’s injury” or “relevant to the

merits of the plaintiff’s claim.” Tomellari v. MEDL Mobile, Inc., 657 Fed.

Appx. 793, 796 (10th Cir. Aug. 3. 2016) (discussed and applied the



2
  Summarizing the holding in J. MccIntryre Machinery, Ltd. v. Nicastro, 564 U.S. 873
(2011), the Tenth Circuit said that “six Justices emphasized that personal jurisdiction
did not exist simply because of a defendant’s awareness that its products could,
through the stream of commerce, end up in the forum State.” XMission, 955 F.3d at
843.
                                           8
      Case 6:20-cv-01004-SAC-TJJ Document 64 Filed 12/29/20 Page 9 of 9




standards of but-for causation or proximate cause for the requirement of an

injury arising out of Kansas contacts). Thus, the plaintiff is unable to make

a prima facie case of specific jurisdiction, because it cannot show that its

claims arise from Chromalox’s contacts with Kansas. See Butler v. Daimler

Trucks N.A., LLC, 433 F. Supp. 3d 1216, 1232-33 (D. Kan. 2020) (“[A]ny

exercise of specifc jurisdiction must be based on DTNA’s [defendant’s] suit-

related contacts with Kansas.” And the plaintiff did not show any of the

defendant’s Kansas-related activities were part of the causal chain or were

suit-related activities); Dernick v. Cobra King Industry Co., Ltd., No. 18-

2217-MSK-KLM, 2020 WL 5893412, at *5 (D. Colo. Oct. 5, 2020) (Even if

the third-party shipments could satisfy the purposeful direction requirement,

the plaintiff is still “required to show that his claims arise from that contact.”

And the defendant here did not make or control the shipment of the

automobile part to Colorado). The court does not have specific jurisdiction

over Chromalox.

            IT IS THEREFORE ORDERED that the defendant Chromalox’s

motion to dismiss the plaintiff’s first amended complaint for lack of personal

jurisdiction (ECF# 42) is granted.

            Dated this 28th day of December, 2020, Topeka, Kansas.


                                      /s Sam A. Crow___________________
                                      Sam A. Crow, U.S. District Senior Judge




                                        9
